Carlisle, Judge.
1. Where a husband and wife have filed a ■ petition to adopt minor children and that proceeding is pending in the superior court, it may not be collaterally attacked by third parties who have not intervened therein (assuming that their relationship to the children, is such as to permit their intervention), and such proceeding may not be superseded by the filing of a second proceeding in behalf of such third parties seeking to adopt the same children. Orderly procedure requires that where an original adoption proceeding is pending, third parties having any interest therein or any reason for 'opposing the proceeding should do so by means of filing an intervention in that proceeding rather than by instituting a wholly independent adoption proceeding of their own.
(o) The foregoing is true, notwithstanding that the second adoption petition may have exhibited the consent of a guardian appointed after the filing of the original petition.
2. Accordingly, where, on the hearing of the petition of Mr. and Mrs. Horace Watkins to adopt certain named minor children, it is made to appear that at the time their petition was filed there was then pending in the same court a petition, or petitions, to adopt the same children filed on behalf of Mr. and Mrs. E. L. Minton, the trial court did not err in dismissing the Watkins’ petition on oral motion of the Mintons.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.